Citation Nr: 1504376	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-46 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to February 19, 2013 and 50 percent disabling thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The case comes to the Board from the RO in Boise, Idaho.  

This case was remanded by the Board in February 2013 for further development.  The case has now been returned to the Board for further appellate review.  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, has been raised by the record through the Veteran's November 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2013 remand, the Board instructed the AOJ to readjudicate the issues of an increased rating for PTSD and entitlement to a TDIU, but only after adjudicating the issue of entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.  Pursuant to the remand instructions, the Veteran underwent a VA examination in July 2014 that addressed all of the above-referenced issues; the examiner found that it was at least as likely as not that the Veteran's alcohol dependence was at least partially a result of his PTSD and that the symptoms of his PTSD and alcohol dependence were too interrelated to delineate from each other.  The record also contains an April 2013 opinion from the Veteran's treating therapist that it is at least as likely as not that the Veteran's alcohol dependence is caused or aggravated by his PTSD.  There is nothing in the record to indicate that the AOJ adjudicated the issue of entitlement to service connection for alcohol abuse/dependency as instructed.  As such, the claims must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The July 2014 examiner also found that the Veteran's service-connected disorders were severe enough to "very significantly," though not totally, interfere with his ability to obtain and maintain gainful employment.  In a December 2014 rating decision, the AOJ granted service connection for the Veteran's diabetes mellitus and assigned a disability rating of 20 percent.  On remand, the AOJ should obtain a medical opinion regarding the Veteran's TDIU claim that will take this new information into account.

Accordingly, the case is REMANDED for the following action:

1. Obtain a new opinion from an appropriate VA physician, based upon a full review of the evidence of record, regarding the Veteran's claim of entitlement to a TDIU. 

The physician should consider all of the Veteran's service-connected disorders ( PTSD and diabetes mellitus) and opine whether it is at least as likely as not that the combination of those disorders renders the Veteran unable to obtain or maintain gainful employment.  The examiner should also address the same question considering the effects of the Veteran's alcohol abuse/dependence in addition to PTSD and diabetes mellitus.  The physician is not to take into account the Veteran's age or any conditions for which he is not service connected.

2. Adjudicate the issue of entitlement to service connection for alcohol abuse/dependency as secondary to service-connected PTSD.  If additional development is necessary such should be accomplished.  A separate rating action should be issued by the AOJ.  The Veteran should be informed that this new rating action, if unfavorable, will not be before the Board unless an appeal is properly perfected. 

3. The AOJ should then readjudicate the Veteran's claims.  In readjudicating the Veteran's PTSD claim, the AOJ must reconsider the disability rating for the entire period on appeal, back to February 26, 2008.  If any benefit sought remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

